FILED
                             NOT FOR PUBLICATION                            SEP 16 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ROE, a minor, by Mauricio                   No. 08-15891
Rodriguez Borrego, his guardian and
litem; et al.,                                   D.C. No. 3:03-CV-04035-CRB

             Plaintiffs - Appellees,
                                                 MEMORANDUM *
  v.

THOMAS F. WHITE,

             Defendant - Appellant.

NATHAN LOVASS, et al.,

              Defendants.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                            Submitted September 8, 2010 **
                              San Francisco, California

Before: KLEINFELD, THOMAS and WARDLAW, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Thomas White appeals from the district court’s denial of his motion to

vacate a judgment approving the parties’ settlement agreement. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.




      1. A motion brought under Rule 60(b)(3) must be brought within one year.

Fed. R. Civ. P. 60(c)(1). White’s request for relief under Rule 60(b)(3) was made

more than two years after entry of the challenged judgment and was therefore

untimely.

      2. The district court acted within its discretion in concluding that there were

no extraordinary circumstances or manifest injustice that warranted vacatur. See

Fed. R. Civ. P. 60(b)(6); Latshaw v. Trainer Wortham & Co., Inc., 452 F.3d 1097,

1103 (9th Cir. 2006). White argues that the special master’s finding that the

guardian ad litem had a conflict of interest is a new circumstance that prejudices

White because it raises the possibility that a plaintiff may someday seek to

invalidate the settlement agreement on that ground. However, as the district court

explained, it is speculative at best that a plaintiff would undertake to undo the

settlement, especially where the plaintiffs have opposed White’s repeated motions

to do precisely that. Moreover, if White’s sole concern is to preserve the

settlement, he could accomplish that by reaffirming the agreement with the



                                           2
plaintiffs on the same terms. In any event, questions about the guardian ad litem’s

role in the case are not “new,” as White raised them as early as 2005.

      3. The district court acted within its discretion in concluding that the

guardian ad litem’s agreement with the plaintiffs’ counsel was not an attempt to

defile the court or an unconscionable plan or scheme designed to improperly

influence the court. See Fed. R. Civ. P. 60(b)(3); Fed. R. Civ. P. 60(b)(6);

Latshaw, 452 F.3d at 1104; England v. Doyle, 281 F.2d 304, 309 (9th Cir. 1960).

The district court had the benefit of a thorough special master’s report, which

detailed the facts and circumstances surrounding the guardian ad litem’s agreement

with the plaintiffs’ counsel. It properly reassessed the validity and fairness of the

underlying settlement in light of that report. Consistent with our mandate in the

previous appeal in this case, the district court found that the settlement continued

to be in the best interests of the plaintiffs, concluding also that adjustments to the

settlement fund were proper in light of the special master’s findings.

      4. Subsequent to the district court order, news stories not of record suggest

the possibility that a former attorney for the plaintiffs, a plaintiff to whom moneys

are payable under the order, and others may have committed a fraud on the court.

Although the district court did not err and we affirm, the district court may, on

motion or sua sponte, reopen the case and take such other actions as may in its

discretion be appropriate. See Fed. R. Civ. P. 60(d)(3); Chambers v. NASCO, Inc.,

                                            3
501 U.S. 32, 44 (1991); Dixon v. Comm’r, 316 F.3d 1041, 1046–47 (9th Cir.

2003).

         AFFIRMED.




                                       4